PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 2231–50
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number: 15/895,836
Filing Date: 2/13/2018
Appelant(s): Johnson Controls Technology Company


_____________________________
James M. Campbell (Registration No. 69,087)
For Appellant
EXAMINER'S ANSWER





This is in response to the appeal brief filed 02/26/2021 appealing from the Final Office Action mailed on July 23, 2020, and the Advisory Action mailed on November 3, 2020.
(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office Action dated July 23, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

(2) Response to Argument 
Evidence Relied Upon
Masayuki
Masayuki hereinafter
JP 2003-141178 WIPO translation
Discenzo
Discenzo hereinafter
U.S. Patent No. 8,126,574
Ahmed Khairy Farahat 
Farahat hereinafter
U.S. Pre–Grant publication 20170309094


Regarding Appellant's arguments about 'A.	Group I – The Rejections of Claims 1, 8, and 15 Under 35 U.S.C. § 103 are Improper
1.	Masayuki, Discenzo, and Farahat do not teach or suggest "an operational cost predictor configured to predict a cost of operating the building equipment over the duration of the optimization period based on equipment performance of the building equipment that results from performing the maintenance on the building equipment." (claim 1, emphasis added)'.
Appellant argues, (see page 7, 1st paragraph to page 8, 2nd paragraph):
‘… Independent claims 1, 8 and 15 require the operational cost predictor to "predict a cost of operating the building equipment over the duration of the optimization period based on equipment performance of the building equipment that results from performing the maintenance on the equipment." The claim term "the maintenance" refers back to the previous recitation of 'performing maintenance on the building equipment over a duration of an optimization period"... Accordingly, "the maintenance" that contributes to the "equipment performance" considered by the operational cost predictor refers to maintenance actions that occur over the duration of the optimization period. For example, the operational cost predictor can determine how future maintenance actions occurring over the duration of the optimization period will improve the performance of building equipment after the maintenance actions are performed (e.g., maintenance that causes the equipment to run more efficiently and consume less energy, thereby reducing operational cost). As such, the cost of operating the building equipment predicted by the operational cost predictor is a function of equipment performance, which in turn is a function of the maintenance actions that will occur over the duration of the optimization period…
Paragraph [0002] of Masayuki discloses "[t]he running cost of the building includes maintenance costs (equipment management costs, cleaning costs, security costs, maintenance and inspection costs, consumables, and the like) during the lifetime (years of use), a water thermal cost, an update/repair cost, a disposal/disposal cost, a public charges/insurance, and other general management expenses." However, a system that determines a "running cost of the building includes maintenance costs (equipment management costs, cleaning costs, security costs, maintenance and inspection costs, consumables, and the like) during the lifetime (years of use), a water thermal cost, an update/repair cost, a disposal/disposal cost, a public charges/insurance, and other general management expenses"… emphasis added) is not a predictive maintenance system including "an operational cost predictor configured to predict a cost of operating the building equipment over the duration of the optimization period based on equipment performance of the building equipment that results from performing the maintenance on the building equipment." (claim 1, emphasis added).
Masayuki relates to aggregating costs e.g., maintenance costs, repair costs, disposal, water costs, etc. However, in claim 1, the operational cost predictor operates to "predict a cost of operating the building equipment... based on equipment performance of the building equipment that results from performing the maintenance on the building equipment.' (emphasis added). In Masayuki, a set of costs are simply added together, e.g., maintenance costs, repair costs, disposal, etc. However, Masayuki does not teach or suggest analyzing the relationships between cost of operating equipment and performance improvements to equipment that results from performing maintenance, e.g., the relationship between performing maintenance and equipment operating costs. For example, performing maintenance can make the building equipment more efficient and consume less energy, in some implementations’

Discenzo further discloses (emphasis added):
"A prognostics engine 110… predicts/infers future state(s)/event(s) relating to the devices, clusters thereof, tertiary devices (or clusters thereof), processes, and/or the entire network" (see col. 12, line(s) 18-26).

Examiner's response:
Appellant's arguments are not persuasive, because they are more specific than the claims language. These argued features are not expressed in the claims: "the operational cost predictor can determine how future maintenance actions occurring over the duration of the optimization period will improve the performance of building equipment after the maintenance actions are performed (e.g., maintenance that causes the equipment to run more efficiently and consume less energy, thereby reducing operational cost). As such, the cost of operating the building equipment predicted by the operational cost predictor is a function of equipment performance, which in turn is a function of the maintenance actions that will occur over the duration of the optimization period… analyzing the relationships between cost of operating equipment and performance improvements to equipment that results from performing maintenance, e.g., the relationship between performing maintenance and equipment operating costs. For example, performing maintenance can make the building equipment more efficient and consume less energy, in some implementations". 
‘determine how future maintenance actions… after the maintenance actions are performed… the cost of operating the building equipment predicted by the operational cost predictor is a function of equipment performance, which in turn is a function of the maintenance actions that will occur over the duration of the optimization period'. Claims do read "predictive/predictor/predict". Predicting any future actions, as argued, is forecasting or prognosticating. See for example "A prognostics engine… predicts/infers future state(s)/event(s)…" in Discenzo col. 12, line(s) 18-26 (underline emphasis added). Absent qualifiers, predicting is predicting. Predicting does not have to be predicting future actions, forecasting, or prognosticating, as argued. Predicting future actions is a species of the genus predicting. The instant Specification and Provisional Application 62511113's Specification are also mute about predicting any future actions or prognosticating. Both specifications mention weather forecasts/forecasting, but such weather forecasting is unrelated to forecasting any cost. 
Appellant argues, (see page 8, next to last paragraph to page 10, 1st paragraph):
‘… Discenzo relates to applying "real-time diagnostics and prognostics techniques within the framework of an automatic control system" to "machinery monitoring and condition-based maintenance." (Discenzo, Column 4 Lines 61-65). However, "integrating real-time diagnostics and prognostics techniques within the framework of an automatic control system" for "machinery monitoring and condition-based maintenance"… is not predicting "a cost of operating the building equipment over the duration of the optimization period based on equipment performance of the building equipment that results from performing the maintenance on the building equipment." (claim 1...
In Discenzo, techniques are used to improve maintenance. However, in claim 1, "a cost of operating the building equipment" is determined based on "equipment performance of the building equipment that results from performing the maintenance on the building equipment.' (claim 1). In Discenzo, diagnostics and prognostics are applied to improve maintenance whereas in claim 1, the building maintenance system operates to "predict a cost of operating the building equipment over the duration of the optimization period based on equipment performance of the building equipment that results from performing the maintenance on the building equipment." (claim 1, emphasis added).
Paragraph [0042] of Farahat discloses '[e]xample implementations are directed to a systematic approach for maintenance analytics that evaluates the effectiveness of a maintenance action or a group of actions in improving the performance of equipment and its components. The approach of the example implementations described herein depends on first capturing actual measurements from the equipment that reflect its performance before and after each maintenance action and then estimating the statistical significances of the performance improvements.' However, evaluating "the effectiveness of a maintenance action or a group of actions" to improve "the performance of equipment and its components" (Farahat, paragraph [0042]) is not predicting "a cost of operating the building equipment over the duration of the optimization period based on equipment performance of the building equipment that results from performing the maintenance on the building equipment." (claim 1).
Farahat relates to performing an analysis to determine whether a maintenance action or a group of maintenance actions are successful, whether they are effective. However, instead of determining whether a maintenance action is effective, the operational cost predictor of claim 1 is configured to "predict a cost of operating the building equipment over the duration of the optimization period based on equipment performance of the building equipment that results from performing the maintenance on the building equipment." (claim 1, emphasis added).
Masayuki generally relates to adding expenses together to determine a total cost. Discenzo relates to integrating diagnostics within a control framework. Furthermore, Farahat relates to analyzing whether a maintenance action that has been performed has been effective. The references, even when combined, do not teach or suggest predicting an operating cost of equipment based on improvements to performance that result from performing maintenance, e.g., 'an operational cost predictor configured to predict a cost of operating the building equipment over the duration of the optimization period based on equipment performance of the building equipment that results from performing the maintenance on the building equipment." (claim 1).
A system that adds expenses together, performs diagnostics within a control framework, and analyzes whether performed maintenance actions are effective is still not a system including 'an operational cost predictor configured to predict a cost of operating the building equipment over the duration of the optimization period based on equipment performance of the building equipment that results from performing the maintenance on the building equipment." (claim 1).

Claim 1 rejection reads:
As to claim 1, Masayuki discloses a predictive maintenance system (see "[0010]… computer… as a calculation means") for building equipment, the predictive maintenance system comprising (see "[0001]… program… based on a life cycle cost, a building material, equipment… Life Cycle Cost) is a total… for the entire life of a building… used for planning, designing, constructing… maintaining the building for a predetermined period of time"):… maintenance cost predictor configured to (see "[0010]… calculation program") predict a cost of performing maintenance on the building equipment over a duration of an optimization period (see "[0002] [Prior art]… running cost of the building includes maintenance… (equipment management… cleaning… security… maintenance and inspection costs, consumables… during the lifetime… update/repair cost"; "[0007]… calculating a life cycle cost"; "[Claim 1]… A life cycle cost including… maintenance cost during the period of time"); an operational cost predictor configured to (see "[0010]… calculation program") predict a cost of operating the building equipment over the duration of the optimization period (see "[0002] [Prior art]… running cost of the building includes… inspection costs, consumables… during the lifetime… water thermal… update/repair cost… public charges/insurance, and other general management expenses"; "[0007]… calculating a life cycle cost"; "[Claim 1]… A life cycle cost including… cumulative sum of the maintenance cost and the repair cost")… 
While Masayuki discloses an operational cost predictor configured to predict a cost of operating the building equipment over the duration of the optimization period, Masayuki does not disclose an equipment controller configured to operate the building equipment to affect a variable state or condition in a building… 
Discenzo discloses an equipment controller configured to operate the building equipment to affect a variable state or condition in a building (see "control… utilizing… rate of degradation and remaining useful life of machinery under… operating conditions... changing the operating mode to achieve a designated operating lifetime… Prognostics… to control the residual lifetime of machinery” in col. 22, line 48 – col. 23, line 56)… (see "predicted machine characteristics (e.g., life cycle cost, maintenance, downtime, health, efficiency, operating costs)” in col. 5, line(s) 48-51)(see analyzing data to optimize in FIG. 8, step 810 "Receive Data Relating to Machine Diagnostics/Prognostics"; Controller 966, receiving data from Sensors 941, running Efficiency Optimization 970 in FIG. 9; Sensor data input and control optimization in FIGs. 10 and 11; Processor Sensor information is sent to the Correlation Engine 1110, which then sends the Correlated System Efficiency Information 1112 to the controller 974 in FIG. 11; control based on performance information to optimize based on the desired optimization in FIG. 19; “machinery monitoring and condition-based maintenance… integrating real-time diagnostics and prognostics... within... control” in col. 4, line(s) 61-65) and expressly discloses an objective function (see "objective function... subsequently... optimized" in col. 23, line(s) 46-48).
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Discenzo with Masayuki, because Discenzo points out that “Prognostics with control provides the foundation for overall process optimization with regard to… efficiency, business strategies, maintenance costs, or financial performance” (see col. 22, line 66 – col. 23, line 2), and as a result, Discenzo reports that "the subject invention can be employed in connection with initial specification, layout and design of an industrial automation system (e.g., process, factory) such that high-level business objectives (e.g., expected revenue, overhead, throughput, growth) are considered in connection with predicted machine characteristics (e.g., life cycle cost, maintenance, downtime, health, efficiency, operating costs) so as to converge on specifications, layout, and design of the industrial automation system so that a mapping to the high-level business objectives is more closely met as compared to conventional schemes where such layout and design is performed in more or less an ad hoc, manual and arbitrary manner. Integrating information regarding opportunities for real-time prognostics and optimizing control can influence the initial design and configuration of the system to provide additional degrees of freedom and enhance the capability for subsequent prognostics and optimizing and compensating control" (see col. 5, lines 44-61).
While Masayuki and Discenzo disclose equipment performance of the building equipment, Masayuki and Discenzo fail to disclose that results from performing the maintenance on the building equipment.
Farahat discloses (see "[0042]... maintenance analytics that evaluates the effectiveness of a maintenance action or a group of actions in improving the performance of equipment and its components... first capturing actual measurements from the equipment that reflect its performance before and after each maintenance action and then estimating the statistical significances of the performance improvements").
Masayuki, Discenzo, and Farahat are analogous art because they are related to maintenance predictions.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Farahat with Masayuki and Discenzo, because Farahat discloses a "[0094]... module for the maintenance action effectiveness analytics... to estimate the effectiveness a particular maintenance action in improving the performance of the equipment or one of its components", and as a result, Farahat reports that "[0039]... functions... can involve, but are not limited to determining if a maintenance action achieved the target performance improvement, eliminating unnecessary maintenance actions, and accordingly save parts and labor cost, discovering which maintenance types are unnecessary for a fleet of equipment, exploring which maintenance company/staff is providing the best service and discovering if maintenance is effective for old equipment and whether a replacement is more cost-effective".

Masayuki further discloses:
"[0004] [Problem to be solved by the invention]… initial cost and the running cost are closely related to each other, and in order to optimize the life cycle cost within the budget constraint, it may be necessary to review the building and design the building by balancing the two. It is desired to develop a technique capable of easily investigating a design value of a building which can obtain an optimum life cycle cost within a budget at a stage of planning and designing, while increasing awareness of a life cycle cost of a building".

Examiner's response:
Appellant's arguments are not persuasive, because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references1. Appellant argues against the second (Discenzo) reference by itself without taking into account the limitations that the first (Masayuki) and third (Farahat) references disclose. Then, Appellant argues against the third reference by itself without taking into account the limitations that the first and second references disclose. Last, Appellant argues against the first reference by itself without taking into account the limitations that the second and third references disclose. Appellant's arguments do not address the rejection as a combination of references. The combination of all cited references teaches or suggests all the elements of claim 1.
Regarding Appellants' arguments that ‘Masayuki generally relates to adding expenses together to determine a total cost’, Examiner mapped the argued claim limitations to Masayuki‘s disclosures as ‘the predictive maintenance system comprising (see "[0001]… program… based on a life cycle cost, a building material, equipment… Life Cycle Cost) is a total… for the entire life of a building… used for planning, designing, constructing… maintaining the building for a predetermined period of time")…’ (underline emphasis added). As pointed out by Examiner's mappings, Examiner interprets Masayuki’s cost calculations "used for planning, designing" as "predicting", since 1) "predicting" is not elaborated but merely repeated without qualifiers in claim 1 and the Application description and 2) as those of ordinary skill in the pertinent art can recognize, cost calculations used for planning or designing are done before constructing, operating, and maintaining a building. No skilled artisan in the pertinent art would recognize Masayuki's cost calculations used for planning or designing a building as merely adding expenses to determine a cost after constructing the building, because planning or designing predate constructing. Therefore, Masayuki does "predict" cost, as claimed, since Masayuki calculates costs while planning or designing a building before constructing the building.
whereas in claim 1, the building maintenance system operates to "predict a cost of operating the building equipment") and Farahat ("However, instead of determining whether a maintenance action is effective, the operational cost predictor of claim 1 is configured to "predict a cost of operating the building equipment"). Appellant attacks Discenzo and Farahat but Appellant's arguments do not address all of the disclosures pointed out by the Examiner mappings. The rejection says that Masayuki does disclose predicting a cost of operating the building equipment (see rejection). Appellant attacks Discenzo, but Appellant's arguments do not address all of the disclosures pointed out by the Examiner mappings. As pointed out by Examiner's mappings ("Discenzo discloses… (see "predicted machine characteristics (e.g., life cycle cost, maintenance, downtime, health, efficiency, operating costs)” in col. 5, line(s) 48-51)"), Discenzo was not used as disclosing "predict a cost of operating the building equipment" (see strikethrough), because Masayuki was used to disclose such limitation. However, Discenzo also predicts a cost of operating the building equipment, since Discenzo predicts lifecycle cost, maintenance, downtime, and operating costs. Both Masayuki and Discenzo do predict a cost of operating the building equipment. The combination of all cited references teaches or suggests all the argued elements of claim 1.

Regarding Appellant's arguments about '2.	Masayuki, Discenzo, and Farahat do not teach or suggest "an objective function optimizer configured to optimize an objective function to predict a total cost associated with the building equipment over the duration of the optimization period, the objective function comprising the cost of operating the building equipment and the cost of performing maintenance on the building equipment" (emphasis added) as recited in independent claim 1.
Appellant argues, (see page 10, 2nd paragraph to page 12, 1st paragraph):
‘… Independent claims 1, 8, and 15 require the objective function optimizer to optimize an objective function to predict a total cost associated with the building equipment over the duration of the optimization period. Claims 1, 8, and 15 also specify that the objective function comprises the cost of operating the building equipment and the cost of performing maintenance on the building equipment. As discussed above, both the cost of operating the building equipment and the cost of performing maintenance on the building equipment are dependent upon the specific maintenance performed on the building equipment over the duration of the optimization period. Accordingly, the optimization performed in claims 1, 8, and 15 considers the impact of performing maintenance on the building equipment on both operational cost (e.g., reduced operational cost) as well as maintenance cost (e.g., increased maintenance cost). In some implementations, the predictive maintenance system can optimize a total cost of the building equipment based on operating the building equipment and performing maintenance on the building equipment to determine an optimal cost of operating the building equipment, which results from an optimal set of maintenance activities over the duration of the optimization period.
In Masayuki, the system determines "[t]he life cycle cost of a building" which is "the sum of an initial cost and a running cost."… However, determining a life cycle cost based on a summation "of an initial cost and a running cost" (Masayuki, paragraph [0002]) is not "an objective function optimizer configured to optimize an objective function to predict a total cost associated with the building equipment over the duration of the optimization period, the objective function comprising the cost of operating the building equipment and the cost of performing maintenance on the building equipment." (claim 1... Summing an initial cost and a running cost to determine a life cycle cost is different than optimizing an objective function to predict a total cost associated with building equipment.
Masayuki discloses, '[i]n step 515, it is determined whether or not the calculated value of the life cycle cost is less than or equal to the budget amount, and if the calculated value of the life cycle cost exceeds the budget amount, the process returns to step 511, and steps 511 to 515 are repeated while resetting the management grade design value 26."… However, instead of performing an optimization, Masayuki determines whether a cost "is less than or equal to the budget amount." (Masayuki, paragraph [0040]). Comparing a life cycle cost to a budget is not optimizing "an objective function to predict a total cost associated with the building equipment over the duration of the optimization period, the objective function comprising the cost of operating the building equipment and the cost of performing maintenance on the building equipment." (claim 1).
Column 4 Line 61-65 of Discenzo discloses, "[t]his permits establishing an objective function that may subsequently be optimized through suitable control changes. Additional operating constraints may include data such as noise level, maximum process completion time.' (emphasis added). However, a system that performs optimization "through suitable control changes" … emphasis added) is not "an objective function optimizer configured to optimize an objective function to predict a total cost associated with the building equipment over the duration of the optimization period, the objective function comprising the cost of operating the building equipment and the cost of performing maintenance on the building equipment." (claim 1, emphasis added). In claim 1, an optimization is performed based on "the cost of operating the building equipment and the cost of performing maintenance on the building equipment" while in Discenzo, and optimization of 'suitable control changes" is performed… 
Farahat relates to…’.

Examiner's response:
Appellant's arguments are not persuasive, because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references2. The combination of all cited references teaches or suggests all the elements of claim 1. Appellant argues against the first (Masayuki) reference by itself without taking into account the limitations that the second (Discenzo) reference discloses. Then, Appellant argues against the second reference by itself without taking into account the limitations that the first reference discloses. Last, Appellant argues against the 
Regarding Appellants' arguments attacking Masayuki, Appellant only argues a small subset of the Examiner's mappings without considering all mappings of an entire argued limitation as a whole. Arguments do not address any patentable distinction of the claimed invention over all mappings of the limitation as a whole; therefore, Appellants' arguments are not persuasive. Appellant argues 'determining a life cycle cost based on a summation "of an initial cost and a running cost" (Masayuki, paragraph [0002]) is not "an objective function optimizer…' and 'instead of performing an optimization, Masayuki determines whether a cost "is less than or equal to the budget amount." (Masayuki, paragraph [0040]…' Appellant's analysis of the reference falls short. Appellant steers him/herself towards paragraphs [0002] and [0040] of Masayuki and then wrongly concludes that Masayuki provides no teachings regarding the entire argued limitation; however, the Examiner did not rely only on paragraphs [0002] and [0040] of Masayuki as teaching the entire argued limitation. Appellant's arguments do not address the entirety of the Masayuki reference cited. The rejection reads 'Masayuki discloses… optimize (see "repeated… until the calculated value of the life cycle cost becomes equal to or less than the budget amount", "[0040]… calculation of the running cost... life cycle cost, and the comparison of the budget amount and the life cycle cost… it is determined whether or not the calculated value of the life cycle cost is less than or equal to the budget amount, and if... exceeds the budget amount... Steps 511 to 515 are repeated… until the calculated value of the life cycle cost becomes equal to or less than the budget amount")'. Examiner notes that "optimize" lacks qualifiers. Since Masayuki repeats adjusting maintenance and running and life cycle cost calculations until the life cycle cost becomes equal to or less than a budget amount, it is the Examiner's position that Masayuki optimizes an objective to evaluate a building. Appellant concludes '(Masayuki, paragraph [0040]). Comparing a life cycle cost to a budget is not optimizing "an objective function to predict a total cost associated with the building equipment over the duration of the optimization period, the objective function comprising the cost of operating the building equipment and the cost of performing maintenance on the building equipment."';  the predictive maintenance system comprising (see "[0001]… program… based on a life cycle cost, a building material, equipment… Life Cycle Cost) is a total… for the entire life of a building… used for planning, designing, constructing… maintaining the building for a predetermined period of time")… an objective (see "[0003]… objective to objectively evaluate a building... calculate a life cycle cost of a building") to predict a total cost associated with the building equipment over the duration of the optimization period, the objective (see "[0002] [Prior art]… running cost of the building includes maintenance… (equipment management… cleaning… security… maintenance and inspection costs, consumables… during the lifetime… water thermal… update/repair… disposal cost, public charges/insurance, and other general management expenses"; "[0007]… calculating a life cycle cost"; "[Claim 1]… A life cycle cost including… maintenance cost during the period of time and the cumulative sum of the maintenance cost and the repair cost")' (underline emphasis added). Since Masayuki calculates running costs including maintenance while planning or designing a building before constructing the building; it is the Examiner's position that Masayuki does "predict a total cost associated with the building equipment over the duration of the optimization period, the objective 
Regarding Appellants' arguments attacking Discenzo, Appellant concludes that Discenzo does not teach the entire argued limitation without taking into account what Masayuki teaches. Appellant argues '(Discenzo, column 4 lines 61-65… is not "an objective function optimizer configured to optimize an objective function to predict a total cost associated with the building equipment over the duration of the optimization period, the objective function comprising the cost of operating the building equipment and the cost of performing maintenance on the building equipment." (claim 1, emphasis added)'. 
Regarding Appellants' arguments attacking Farahat, the rejection does not read that Farahat teaches any elements of the argued limitation. Therefore, Appellant's arguments about Farahat are moot.

Regarding Appellant's arguments about '3. 	A person of ordinary skill in the art would not have been motived to modify Masayuki in the manner suggested by the Examiner because the Examiner's proposed modification would change the principle of operation of Masayuki and render Masayuki unsuitable for its intended purpose'.
Appellant argues, (see page 12, 2nd paragraph to page 13, next to last paragraph):
‘… combining Discenzo and/or Farahat with Masayuki would change the principle of operation of Masayuki and render the system in Masayuki unsuitable for its intended purpose." Masayuki discloses "[t]he present invention relates to the design supporting method, system, and program of a building, and relates to the method, system, and program which support the design of the structure form of a building especially based on a life cycle cost, a building material, equipment, etc." (Masayuki, paragraph [0001], emphasis added). Masayuki relates to designing a building, i.e., making decisions for constructing a building. However, instead of relating to designing a building, Discenzo and Farahat relate to making decisions for operating a building.
Discenzo discloses, at the Abstract, "[t]he invention… Similarly Farahat discloses, at the Abstract, "[e]xample implementations…
Both Discenzo and Farahat relate to decision making for a building that is operational. However, Masayuki relates to designing a building. The principle of operation in Masayuki is to use input from a user to design a building. However, by combining Discenzo and Farahat with Masayuki, the principle of operation would change since Discenzo and Farahat relate to making decision for an operational building. Discenzo and Farahat relate to active equipment analysis or control and use operational data, e.g., control data, feedback data, etc. However, Masayuki uses user input to design a building. This principle of operation would change entirely if Masayuki was combined with Discenzo and Farahat since instead of operating on user input to design a building, the combination would cause Masayuki to instead operate with operational equipment data, changing the principle of operation of Masayuki.
Furthermore, combining Discenzo and Farahat with Masayuki would make Masayuki unsuitable for its intended purpose. The MPEP states, at 2143.01 "[i]f a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification." Because the purpose of Masayuki is to design buildings, if Masayuki were combined with Discenzo and Farahat which pertain to analysis and control of equipment in a building that is currently operational 
Masayuki would no longer be able to design the building. The combination would result in systems that operate for a building that is already created and operational, Masayuki, on the other hand, is intended for designing a building that is not yet built. Therefore, combining Discenzo and Farahat with Masayuki would make Masayuki unsuitable for its intended purpose…’

Discenzo further discloses (emphasis added):
"invention can be employed in connection with initial specification, layout and design of an industrial automation system (e.g., process, factory) such that high-level business objectives (e.g., expected revenue, overhead, throughput, growth) are considered in connection with predicted machine characteristics (e.g., life cycle cost, maintenance, downtime, health, efficiency, operating costs)" (see col. 5, line(s) 49-51).

Farahat further discloses (emphasis added):
"[0012]… disclosure also presents a system for predictive maintenance using performance degradation modeling and monitoring. The users of the example implementations of the present disclosure can include, but are not limited to equipment end-users and/or operators, maintenance personnel and management, data analysts and decision-support personnel, decision makers and operation managers, and equipment designers and manufacturers".

Examiner's response:
Appellant's argument is not persuasive, because all three Masayuki, Discenzo, and Farahat relate to designing a building and its equipment. Appellant's analysis of the references falls short. Appellant steers him/herself towards the abstracts ("Discenzo discloses, at the Abstract... Similarly Farahat discloses, at the Abstract") of the references cited and then wrongly concludes that they provide no teachings regarding building design ("Both Discenzo and Farahat relate to decision making for a building that is operational. However, Masayuki relates to designing a building"). However, the Examiner did not rely on the Abstracts. Appellant's arguments do not address the entirety of the references cited. Both Discenzo ("design of an industrial automation system (e.g.… factory… in connection with predicted machine characteristics (e.g., life cycle cost, maintenance, downtime, health, efficiency, operating costs) – see col. 5, line(s) 49-51") and Farahat ("[0012]… system for predictive maintenance using performance degradation modeling and monitoring. The users of the example implementations… include… maintenance personnel… and equipment designers and manufacturers") also relate to designing a building and its equipment, just like Masayuki. Contrary to Appellant's argument ("Masayuki would no longer be able to design the building. The combination would result in systems that operate for a building that is already created and operational, Masayuki, on the other hand, is intended for designing a building that is not yet built. Therefore, combining Discenzo and Farahat with Masayuki would make Masayuki unsuitable for its intended purpose"), combining Discenzo and Farahat with Masayuki would not make Masayuki unsuitable for its intended purpose. Therefore, it is the Examiner's position that combining Discenzo and Farahat with Masayuki is a proper combination, since they are all analogous art as they are all related to predicting/determining optimal maintenance for building equipment. Examiner selected prior art directed to the same field of endeavor as laid out in the instant Specification.

Regarding Appellant's arguments about 'B. 	Group II - The Rejections of Claims 2, 10, and 20 Under 35 U.S.C. § 103 are Improper
Masayuki, Discenzo, and Farahat do not teach or suggest "a capital cost predictor configured to predict a second cost of purchasing or replacing the building equipment over the duration of the optimization period" "wherein the objective function further comprises the second cost of purchasing or replacing the building equipment" as recited in independent claim 2'.
Appellant argues, (see page 13, last paragraph to page 15, 2nd paragraph):
‘… system of claim 2 can determine a cost of purchasing or replacing building equipment over the optimization period. This cost can be used in the objective function that determines the overall cost, in some implementations. As time passes, equipment may need to be replaced or new equipment may need to be added. Therefore, the capital cost predictor can predict what equipment will need to be replaced or what equipment will need to be purchased and determine a cost for the equipment purchases, in some implementations.
… Paragraph [0007] of Masayuki discloses, in part, "a building design support system for a building according to the present invention includes a building design support system using a computer 1, and a unit price database 11 and a total budget amount 15 of a building storing construction cost, maintenance cost, water thermal cost, and repair cost according to the usage of each building material and each facility." However, a building design support system that includes "a total budget amount 15 of a building storing construction cost, maintenance cost, water thermal cost, and repair cost according to the usage of each building material and each facility"… is not a system including "a capital cost predictor configured to predict a second cost of purchasing or replacing the building equipment over the duration of the optimization period" "wherein the objective function further comprises the second cost of purchasing or replacing the building equipment." (claim 2).
A system that predicts "a second cost of purchasing or replacing the building equipment over the duration of the optimization period" (claim 2, emphasis added) is a system that can, in some implementations, predict future costs of purchasing new equipment or replacing existing equipment over an "optimization period," e.g., a time period in the future. However, Masayuki only relates to determining original "construction cost." Determining a construction cost is not predicting "a second cost of purchasing or replacing the building equipment," let alone predicting "a second cost of purchasing or replacing the building equipment over the duration of the optimization period." (claim 2, emphasis added).
… Column 23 lines 46-48 of Discenzo disclose "[t]his permits establishing an objective function that may subsequently be optimized through suitable control changes." However, "establishing an objective function that may subsequently be optimized through suitable control changes"… is not a system including "a capital cost predictor configured to predict a second cost of purchasing or replacing the building equipment over the duration of the optimization period" "wherein the objective function further comprises the second cost of purchasing or replacing the building equipment" as recited in claim 2. Discenzo relates to optimization "through suitable control changes."… emphasis added). Instead of pertaining to optimization for control, claim 2 relates to optimization regarding "a second cost of purchasing or replacing the building equipment," i.e., "wherein the objective function further comprises the second cost of purchasing or replacing the building equipment." (claim 2)’.

Examiner's response:
Appellant's arguments are not persuasive, because they are more specific than claim 2's language. These argued features are not expressed in claim 2: "a system that can, in some implementations, predict future costs of purchasing new equipment or replacing existing equipment over an "optimization period," e.g., a time period in the future". Contrary to Appellant's arguments, claim 2 does not read ‘predict future costs of purchasing new equipment or replacing existing equipment over an "optimization period," e.g., a time period in the future'. Claim 2 does read "predict". Predicting any future actions, as argued, is forecasting or prognosticating. Absent qualifiers, predicting is predicting. Predicting does not have to be predicting future actions, forecasting, or prognosticating, as argued. The instant Specification and Provisional Application 62511113's Specification are also mute about predicting any future actions or prognosticating. Both specifications mention weather forecasts/forecasting, but such weather forecasting is unrelated to forecasting any cost. 
Regarding Appellants' arguments that ‘Masayuki only relates to determining original "construction cost." Determining a construction cost is not predicting’, Examiner mapped predictive/predicting (see claim 1 rejection) to Masayuki‘s disclosures as ‘the predictive maintenance system comprising (see "[0001]… program… based on a life cycle cost, a building material, equipment… Life Cycle Cost) is a total… for the entire life of a building… used for planning, designing, constructing… maintaining the building for a predetermined period of time")…’ (underline emphasis added). As pointed out by Examiner's mappings, Examiner interprets Masayuki’s cost calculations "used for planning, designing" as "predicting", since 1) "predicting" is not elaborated but merely repeated without qualifiers in claim 1 and the Application description and 2) as those of ordinary skill in the pertinent art can recognize, cost calculations used for planning or designing are done before constructing, operating, and maintaining a building. No skilled artisan in the pertinent art would recognize Masayuki's cost calculations used for planning or designing a building as merely adding expenses to determine a cost after constructing the 
Regarding Appellants' arguments attacking Discenzo ('Discenzo, column 23 lines 46-48) is not a system including "a capital cost predictor configured to predict a second cost of purchasing or replacing the building equipment over the duration of the optimization period" "wherein the objective function further comprises the second cost of purchasing or replacing the building equipment" as recited in claim 2'). Appellant attacks Discenzo but Appellant's arguments do not address all of the disclosures pointed out by the Examiner mappings. Claim 2 rejection reads:
Masayuki discloses a capital cost predictor configured to (see "[0010]… calculation program") predict a cost of purchasing or replacing the building equipment over the duration of the optimization period, wherein the objective (see "[0007]… calculating a life cycle cost"; "[Claim 1]… A life cycle cost including a sum of the total construction cost of the building, the maintenance cost during the period of time and the cumulative sum of the maintenance cost and the repair cost"; "[0030]... calculates a building construction cost 31 (initial cost)"). Discenzo expressly discloses an objective function (see "objective function... subsequently... optimized" in col. 23, line(s) 46-48).

The rejection says that Masayuki does disclose: 'a capital cost predictor configured to (see "[0010]… calculation program") predict a cost of purchasing or replacing the building equipment over the duration of the optimization period, wherein the objective (see "[0007]… calculating a life cycle cost"; "[Claim 1]… A life cycle cost including a sum of the total construction cost of the building, the maintenance cost during the period of time and the cumulative sum of the maintenance cost and the repair cost"; "[0030]... calculates a building construction cost 31 (initial cost)")". Appellant attacks Discenzo, but Appellant's arguments do not address all of the disclosures pointed out by the Examiner mappings. As pointed out by Examiner's mappings ("Discenzo expressly discloses an objective function (see "objective function... in col. 23, line(s) 46-48)"), Discenzo was used as expressly disclosing an objective function. The combination of all cited references teaches or suggests all the argued elements of claim 2.

Regarding Appellant's arguments about 'C. 	Group III - The Rejections of Claim 3 Under 35 U.S.C. § 103 are Improper
Masayuki, Discenzo, and Farahat do not teach or suggest "further comprising an objective function generator configured to dynamically update the objective function on a real-time basis based on closed-loop feedback from the building equipment" as recited in independent claim 3'.
Appellant argues, (see page 15, 3rd paragraph to page 16, 4th paragraph):
‘ During the optimization time, closed-loop feedback may adjust the assumptions made by the objective function, in some implementations. The closed-loop feedback may allow the objective function to be adapted over time to improve accuracy of the optimizations made by the objective function, in some implementations.
… Column 23 lines 46-53 of Discenzo disclose "[t]his permits establishing an objective function that may subsequently be optimized through suitable control changes. Additional operating constraints may include data such as noise level, maximum process completion time. An objective function specifying the process and business benefits may be optimized via dynamic changes in the control action subject to not violating any of the process operating constraints.' (emphasis added).
… a system where "an objective function that may subsequently be optimized through suitable control changes"… is not an "objective function comprising the cost of operating the building equipment and the cost of performing maintenance on the building equipment" (claim 1) that is dynamically updated "on a real-time basis based on closed-loop feedback from the building equipment." (claim 3).
While Discenzo relates to an optimization of "control changes," claim 3 relates to updating a total cost on a "real-time basis based on closed-loop feedback from the building equipment." (claim 3). Furthermore, simply using an objective function, as discussed by Discenzo, is not dynamically updating an objective function on a real-time basis, as discussed in claim 3…’.

Examiner's response:
Appellant's arguments are not persuasive, because they are more specific than claim 3's language. These argued features are not expressed in claim 3: "During the optimization time, closed-loop feedback may adjust the assumptions made by the objective function, in some implementations. The closed-loop feedback may allow the objective function to be adapted over time to improve accuracy of the optimizations made by the objective function" and "claim 3 relates to updating a total cost". Contrary to Appellant's arguments, claim 3 does not mention ‘During the optimization time', 'adjust the assumptions made by the objective function', 'allow the objective function to be adapted over time to improve accuracy of the optimizations made by the objective function", or "updating a total cost'. 
Regarding Appellant's arguments that ‘(Discenzo, column 23, lines 46-53) is not an "objective function comprising the cost of operating the building equipment and the cost of performing maintenance on the building equipment" (claim 1)’, Examiner mapped these argued claim limitations to Masayuki and not to Discenzo. Claim 1 rejection of the argued limitations reads: 'As to claim 1, Masayuki discloses… the objective (see "[0002] [Prior art]… running cost of the building includes maintenance… (equipment management… cleaning… security… maintenance and inspection costs, consumables… during the lifetime… water thermal… update/repair… disposal cost, public charges/insurance, and other general management expenses"; "[0007]… calculating a life cycle cost"; "[Claim 1]… A life cycle cost including… maintenance cost during the period of time and the cumulative sum of the maintenance cost and the repair cost")'. Appellant attacks Discenzo about claim 3 and argues that Discenzo does not disclose features of claim 1 mapped to Masayuki. Appellant's arguments do not address the Masayuki disclosures pointed out by the Examiner mappings of claim 1. The combination of all cited references teaches or suggests all the argued elements of claim 3.

Regarding Appellant's arguments about 'D. 	Group IV - The Rejections of Claims 4, 7, and 16 Under 35 U.S.C. § 103 are Improper
Masayuki, Discenzo, and Farahat do not teach or suggest "wherein the maintenance cost predictor is configured to predict the cost of performing maintenance on the building equipment as a function of a plurality of binary decision variables that indicate whether the maintenance will be performed on the building equipment during each time of the optimization period" as recited in independent claim 4'.
Appellant argues, (see page 16, next to last paragraph to page 17, next to last paragraph):
‘… paragraph [0017] of Masayuki, which discloses in part, "a maintenance cost unit price input program which is activated by, for example, clicking a maintenance cost setting column on the left side of the condition setting screen of FIG. 7 or a basic data editing column." However, activating "a maintenance cost unit price input program"… emphasis added) is not a maintenance cost predictor "configured to predict the cost of performing maintenance on the building equipment as a function of a plurality of binary decision variables that indicate whether the maintenance will be performed on the building equipment during each time of the optimization period." (claim 4). A single input, a click, to activate "a maintenance cost unit price input program"… is not "a binary decision variable," let alone "a plurality of binary decision variables that indicate whether the maintenance will be performed on the building equipment during each time of the optimization period." (claim 4, emphasis added). While Masayuki relates to activating a program, Masayuki does not relate to binary decision variables, i.e., a binary determination to perform an action. Even further, the binary decision variable of claim 4 relates to a value indicating whether or not to perform maintenance which is neither taught nor suggested by Masayuki…’.

Examiner's response:
Appellant only argues a snippet out of Masayuki and does not analyze its entire context. Argument does not address any patentable distinction of the claimed invention over the entire context; therefore, Appellants' argument is not persuasive. Claim 4 rejection reads:
(see "[0010]… calculation program") is configured to predict the cost of performing maintenance on the building equipment (see "[0002] [Prior art]… running cost of the building includes maintenance… (equipment management… cleaning… security… maintenance and inspection costs, consumables… during the lifetime… update/repair cost"; "[0007]… calculating a life cycle cost"; "[Claim 1]… A life cycle cost including… maintenance cost during the period of time") as a function of a plurality of binary decision variables that indicate whether maintenance will be performed (see "[0017]… maintenance cost unit price data 18 is input via a maintenance cost unit price input program which is activated by, for example, clicking a maintenance cost setting column… recorded in the maintenance cost unit data 18 for each usage") on the building equipment during each time of the optimization period (see “[Claim 9]… unit price database storing… a maintenance cost… per construction material and equipment"; "[0002]… maintenance costs (equipment management costs, cleaning costs, security costs, maintenance and inspection costs, consumables… during the lifetime").

Claim 4 rejection of the argued limitations reads: 'as a function of a plurality of binary decision variables that indicate whether maintenance will be performed (see "[0017]… maintenance cost unit price data 18 is input via a maintenance cost unit price input program which is activated by, for example, clicking a maintenance cost setting column… recorded in the maintenance cost unit data 18 for each usage")' (underline emphasis added). Appellant left out "for each usage". Each Masayuki's maintenance cost is activated by clicking a maintenance cost setting column recorded for each usage, like a binary decision variable indicates maintenance will be performed when predicting the cost of performing maintenance on the building equipment. A Masayuki's maintenance cost not activated by not clicking a maintenance cost setting column recorded for each usage, is like a binary decision variable indicating maintenance will not be performed when predicting the cost of performing maintenance on the building equipment. The Examiner applied art in accordance with3 "The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required". First of all, claim 4 does not elaborate how binary decision variables indicate maintenance will be performed. Second, there is no elaboration of "each time of the optimization period" in claim 4. About "optimization period", the application description reads "[0037] Referring generally to the FIGURES… duration of an optimization period (e.g., 30 weeks, 52 weeks, 10 years, 30 years, etc.)". The claimed "each time" is open to interpretation, since "optimization period" lacks a defined timespan. Giving examples of what "optimization period" may be or may include does not rise to a level of a definition of a 

Regarding Appellant's arguments about 'E. 	Group V - The Rejections of Claim 9 Under 35 U.S.C. § 103 are Improper
Masayuki, Discenzo, and Farahat do not teach or suggest "wherein the maintenance cost predictor is configured to "determine a reliability of the building equipment at each time step of the optimization period using equipment performance information received as feedback from the building equipment" and "determine values for the plurality of binary decision variables based on the reliability of the building equipment at each time step of the optimization period" as recited in independent claim 9'.
Appellant argues, (see page 17, last paragraph to page 19, 2nd paragraph):
‘… Claim 9 relates to determining reliability at time steps of the optimization period, in some implementations. This reliability can indicate how reliable building equipment is at each point during the optimization period, in some implementations. In this regard, the system can update the reliability can be determined based on the binary decision variables, variables that indicate whether or not maintenance will be performed. For example, if maintenance has not been performed for a long while, the reliability may decrease. Similarly, if maintenance is performed, the reliability may increase, in some implementations.
… Discenzo at column 27 line 59 through column 28 line 2… discloses, "[t]he subject invention can augment the traditional economic valuation methods used for plant acquisitions with results from a real options valuation to establish the value of a CBM investment. Condition based maintenance systems provide information essential for establishing effective reliability centered maintenance programs. Information regarding the degree of machinery degradation, a diagnosis of an early stage fault, and prognostics information such as remaining useful life enable plant maintenance and operations personnel to take action to minimize maintenance expenses and operations impact.' 
However, a system that performs "economic valuation methods used for plant acquisitions with results from a real options valuation to establish the value of a CBM investment"… is not a system "wherein the maintenance cost predictor is configured to" "determine a reliability of the building equipment at each time step of the optimization period using equipment performance information received as feedback from the building equipment" and "determine values for the plurality of binary decision variables based on the reliability of the building equipment at each time step of the optimization period" as recited in independent claim 9. First Discenzo relates to "valuation" and does not relate to determining "reliability... using equipment performance information received as feedback from the building equipment." (claim 9, emphasis added). Furthermore performing a valuation is not determining "a reliability of the building equipment at each time step of the optimization period using equipment performance information received as feedback from the building equipment." (claim 9, emphasis added).
… paragraph [0017] of Masayuki… discloses in part, "a maintenance cost unit price input program which is activated by, for example, clicking a maintenance cost setting column on the left side of the condition setting screen of FIG. 7 or a basic data editing column." However, activating "a maintenance cost unit price input program"… emphasis added) is not a maintenance cost predictor configured to 'determine values for the plurality of binary decision variables based on the reliability of the building equipment at each time step of the optimization period." (claim 9). A single input, a click, to activate "a maintenance cost unit price input program" is not determining a binary decision variable, let alone a "plurality of binary decision variables based on the reliability of the building equipment at each time step of the optimization period." (claim 9). While Masayuki relates to activating a program, Masayuki does not relate to determining binary decision variables based on reliability for the building equipment at each time step of the optimization period. Activating a program is not determining a binary decision variable where "binary decision variables that indicate whether maintenance will be performed on the building equipment." (claim 8, emphasis added)…’.

Examiner's response:
Appellants' arguments are not persuasive, because Appellant only argues a small subset of the Examiner's Discenzo mappings without considering all mappings of an entire argued limitation as a whole. Arguments do not address any patentable distinction of the claimed invention over all mappings of the limitation as a whole. Appellant argues '(Discenzo, column 27 line 59 through column 28 line 2) is not a system "wherein the maintenance cost predictor is configured to" "determine a reliability of the building equipment at each time step of the optimization period using equipment performance information received as feedback from the building equipment" and "determine values for the plurality of binary decision variables based on the reliability of the building equipment at each time step of the optimization period" as recited in independent claim 9'. Appellant's analysis of the references falls short. Appellant steers him/herself towards col. 27, line 59 – col. 28, line 2 of Discenzo and then wrongly concludes that Discenzo provides no teachings regarding the entire argued limitation; however, the Examiner did not rely only on col. 27, line 59 – col. 28, line 2 of Discenzo as teaching the entire argued limitation. Appellant's arguments do not address the entirety of the Discenzo's disclosures as mapped by the examiner. Appellant wrongly concludes that Discenzo does not disclose the entire argued limitation based only on a small subset of Examiner's mappings. Claim 9 rejection reads:
Discenzo discloses determine a reliability of the building equipment at each time step of the optimization period using equipment performance information received as feedback from the building equipment (see “ascertain wear, failure, remaining useful lifetime, or other deleterious effects on system performance” in col. 7, line 15 – col. 8, line 12; “applied over a time horizon wherein time is factored into a utility-based diagnosis and/or prognosis... value of information, states, actions, inactions can vary as a function of time and such value densities can be considered in connection with diagnostics and/or prognostics" in col. 11, line(s) 12-19; analyzing data to optimize in FIG. 8, steps 810 "Receive Data Relating to Machine Diagnostics/Prognostics"; Controller 966, receiving data from Sensors 941, running Efficiency Optimization 970 in FIG. 9; Sensor data input and control optimization in FIGs. 10 and 11; control based on performance information to optimize based on the desired optimization in FIG. 19; “machinery monitoring and condition-based maintenance… integrating real-time diagnostics and prognostics... within... control” in col. 4, line(s) 61-65); and determine values for (see "results from a real options valuation to establish the value of… investment. Condition based maintenance systems provide information essential for establishing effective reliability centered maintenance programs. Information regarding the degree of machinery degradation, a diagnosis of an early stage fault, and prognostics information such as remaining useful life enable plant maintenance and operations personnel to take action to minimize maintenance expenses and operations impact" in col. 27, line 59 – col. 28, line 2). Masayuki discloses the plurality of binary decision variables (see "[0017]… maintenance cost unit price data 18 is input via a maintenance cost unit price input program which is activated by, for example, clicking a maintenance cost setting column… recorded in the maintenance cost unit data 18 for each usage").

Furthermore, Appellant argues 'as recited in independent claim 9', but claim 9 is not an independent claim. Claim 8 is its independent claim. Appellant's argument against Masayuki is not persuasive, because Appellant only argues a snippet out of Masayuki and does not analyze its entire context. Argument does not address any patentable distinction of the claimed invention over the entire context. Claim 9 rejection of the argued limitations reads: 'as a function of a plurality of binary decision variables that indicate whether maintenance will be performed (see "[0017]… maintenance cost unit price data 18 is input via a maintenance cost unit price input program which is activated by, for example, clicking a maintenance cost setting column… recorded in the maintenance cost unit data 18 for each usage")' (underline emphasis added). Appellant left out "for each usage". Each Masayuki's maintenance cost is activated by clicking a maintenance cost setting column recorded for each usage, like a binary decision variable indicates maintenance will be performed when predicting the cost of performing maintenance on the building equipment. A Masayuki's maintenance cost not activated by not clicking a maintenance cost setting column recorded for each usage, is like a binary decision variable indicating maintenance will not be performed when predicting the cost of performing maintenance on the building equipment. The Examiner applied art in accordance with4 "The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required". Claim 9 does not elaborate how values for binary decision variables are based on the reliability of the building equipment or how binary decision variables indicate maintenance will be performed (claim 8). The combination of all cited references teaches or suggests all the argued elements of claim 9.

Regarding Appellant's arguments about 'F.	Group VI - The Rejections of Claim 11 Under 35 U.S.C. § 103 are Improper
Masayuki, Discenzo, and Farahat do not teach or suggest "wherein the operational cost predictor is configured to predict the cost of operating the building equipment over the duration of the optimization period as a function of the plurality of binary decision variables" as recited in independent claim 11'.
Appellant argues, (see page 19, next to last paragraph to page 21, 2nd paragraph):
‘… In some implementations, the binary decision variables indicate whether or not maintenance will be performed on building equipment. Because performing maintenance on equipment can make the equipment operate more efficiently and at a reduced operational cost, in some implementations. The binary decision variables can be used to predict the cost of operating the building, in some implementations.
… paragraph [0002] of Masayuki… discloses, "[t]he running cost of the building includes maintenance costs (equipment management costs, cleaning costs, security costs, maintenance and inspection costs, consumables, and the like) during the lifetime (years of use), a water thermal cost, an update/repair cost, a disposal/disposal cost, a public charges/insurance, and other general management expenses." However, a system that determines a "running cost of the building includes maintenance costs (equipment management costs, cleaning costs, security costs, maintenance and inspection costs, consumables, and the like) during the lifetime (years of use), a water thermal cost, an update/repair cost, a disposal/disposal cost, a public charges/insurance, and other general management expenses"… is not a predictive maintenance system "wherein the operational cost predictor is configured to predict the cost of operating the building equipment over the duration of the optimization period as a function of the plurality of binary decision variables." (claim 11, emphasis added).
Masayuki relates to aggregating costs e.g., maintenance costs, repair costs, disposal, water costs, etc. However, in claim 11, "the operational cost predictor is configured to predict the cost of operating the building equipment over the duration of the optimization period as a function of the plurality of binary decision variables. (claim 11, emphasis added). Masayuki relates to aggregating costs and makes no teaching or suggestion of predicting a cost operating building equipment, let alone as a function of multiple binary decision variables.
… paragraph [0017] of Masayuki… discloses in part, "a maintenance cost unit price input program which is activated by, for example, clicking a maintenance cost setting column on the left side of the condition setting screen of FIG. 7 or a basic data editing column." However, activating "a maintenance cost unit price input program"… emphasis added) is not a maintenance cost predictor configured to 'predict the cost of operating the building equipment over the duration of the optimization period as a function of the plurality of binary decision variables. (emphasis added). A single input, a click, to activate "a maintenance cost unit price input program"… is not a binary decision variable, let alone a system that is configured to 'predict the cost of operating the building equipment over the duration of the optimization period as a function of the plurality of binary decision variables. (claim 11, emphasis added). While Masayuki relates to activating a program, Masayuki does not relate to binary decision variables that are used to predict a cost of operating building equipment over a duration of an optimization period…’

Examiner's response:
Appellant's argument is not persuasive, because Examiner interprets Masayuki’s cost calculations "used for planning, designing" as "predicting", since 1) "predicting" is not elaborated but merely repeated without qualifiers in claim 11 and the Application description and 2) as those of ordinary (Masayuki, paragraph [0002]… is not a predictive maintenance system...’, Examiner mapped the argued "predictive" or "predict" claim limitations in independent claim 8 to Masayuki‘s disclosures as ‘the model predictive maintenance system comprising (see "[0001]… program… based on a life cycle cost, a building material, equipment… Life Cycle Cost) is a total… for the entire life of a building… used for planning, designing, constructing… maintaining the building for a predetermined period of time")…’ (underline emphasis added). As pointed out in the rejection, Masayuki expressly teaches “used for planning, designing”, and thus, Masayuki does "predict" cost, as claimed. Claim 11 rejection reads: 
Masayuki discloses the operational cost predictor is configured to (see "[0010]… calculation program") predict the cost of operating the building equipment over the duration of the optimization period (see "[0002] [Prior art]… running cost of the building includes… inspection costs, consumables… during the lifetime… water thermal… update/repair cost… public charges/insurance, and other general management expenses"; "[0007]… calculating a life cycle cost"; "[Claim 1]… A life cycle cost including… cumulative sum of the maintenance cost and the repair cost") as a function of the plurality of binary decision variables (see "[0017]… maintenance cost unit price data 18 is input via a maintenance cost unit price input program which is activated by, for example, clicking a maintenance cost setting column… recorded in the maintenance cost unit data 18 for each usage").

Regarding Appellants' conclusion that 'While Masayuki relates to activating a program, Masayuki does not relate to binary decision variables that are used to predict a cost of operating building equipment over a duration of an optimization period', Appellant only argues a snippet out of Masayuki and does not analyze its entire context. Claim 11 rejection of the argued limitations reads: 'as a function of the plurality of binary decision variables (see "[0017]… maintenance cost unit price data 18 is input via a maintenance cost unit price input program which is activated by, for example, clicking a maintenance cost setting column… recorded in the maintenance cost unit data 18 for each usage")' (underline emphasis added). Appellant left out "for each usage". Each Masayuki's maintenance cost is activated by clicking a maintenance cost setting column recorded for each usage, 5 "The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required". Claim 11 does not elaborate how binary decision variables indicate maintenance will be performed. 

Regarding Appellant's arguments about 'G. 	Group VII - The Rejections of Claim 5, 12, and 17 Under 35 U.S.C. § 103 are Improper
Masayuki, Discenzo, and Farahat do not teach or suggest "wherein the operational cost predictor is configured to" "determine an operating efficiency of the building equipment at each time step of the optimization period" and "predict the cost of operating the building equipment as a function of the operating efficiency at each time step of the optimization period" as recited in independent claim 5'.
Appellant argues, (see page 21, 3rd paragraph to page 22, next to last paragraph):
‘… column 22 line 48 through column 23 line 56… recites in part "[p]rognostics with control provides the foundation for overall process optimization with regard to objectives such as efficiency, business strategies, maintenance costs, or financial performance." However, "process optimization" for objects such as "efficiency, business strategies, maintenance costs, or financial performance" is not a system that operates to "predict the cost of operating the building equipment as a function of the operating efficiency at each time step of the optimization period" as recited in independent claim 5. While Discenzo relates to "process optimization" for control and prognostics, Discenzo fails to relate to predicting a "cost of operating building equipment" let alone predicting the cost of operating the building equipment "as a function of the operating efficiency at each time step of the optimization period." (claim 5).
… column 22 line 48 and column 23 line 56 of Discenzo… "utilizing... rate of degradation and remaining useful life of machinery under... operating conditions... changing the operating mode to achieve a designated operating lifetime... for overall process optimization with regard to... efficiency, business strategies, maintenance costs, or financial performance … life expectancy models to control the residual lifetime of machinery." However a "rate of degradation" or a "remaining useful life of machinery" are single values, e.g., a rate or a remaining length of time and are not "operating efficiency at each time step of the optimization period." (claim 5, emphasis added).
The Office further quotes Discenzo… paraphrasing column 4 lines 61-65 stating, "machinery monitoring and condition based maintenance... integrating real time diagnostics and prognostics... within... control." However, "machinery monitoring" and 'condition based maintenance" are not a system configured to "determine an operating efficiency of the building equipment at each time step of the optimization period" and "predict the cost of operating the building equipment as a function of the operating efficiency at each time step of the optimization period" as recited in independent claim 5. Discenzo discloses generate methods of analysis, e.g., machinery monitoring and condition based maintenance. However, in contrast, claim 5 defines a specific determination of "operating efficiency" at multiple time steps of an optimization period…’

Examiner's response:
Appellant only argues a snippet out of Discenzo and does not analyze its entire context. Argument does not address any patentable distinction of the claimed invention over the entire context; therefore, Appellants' argument is not persuasive. Claim 5 rejection of the argued limitations does not only read 'column 22 line 48 and column 23 line 56 of Discenzo' and 'column 4 lines 61-65'. Appellant left out Examiner's mapping '"applied over a time horizon wherein time is factored into a utility-based diagnosis and/or prognosis... value of information, states, actions, inactions can vary as a function of time and… considered in connection with diagnostics and/or prognostics" in col. 11, line(s) 12-19'. Time is factored in Discenzo's time horizon, like the claimed time steps of the optimization period. About "optimization period", the application description reads "[0037]… duration of an optimization period (e.g., 30 weeks, 52 weeks, 10 years, 30 years, etc.)". The claimed "time steps" is open to interpretation, since "optimization period" lacks a defined timespan. Giving examples of what "optimization period" may be or may include does not rise to a level of a definition of a term. In the absence of an elaboration of any special meanings for "optimization period" in the claims and Application description, there are no distinguishing features claimed for "each time step of the optimization period". 
Appellant attacks Discenzo ("Discenzo fails to relate to predicting a "cost of operating building equipment"), but Appellant's arguments do not address all of the disclosures pointed out by the Examiner mappings. As pointed out by Examiner's mappings of independent claim 1 ("Discenzo discloses… (see "predicted machine characteristics (e.g., life cycle cost, maintenance, downtime, health, efficiency, operating costs)” in col. 5, line(s) 48-51)"), Discenzo was not used as disclosing "predict a cost of operating the building equipment" (see strikethrough), because Masayuki was used to disclose such limitation. However, Discenzo also predicts a cost of operating the building equipment, since Discenzo predicts lifecycle cost, maintenance, downtime, and operating costs. Both Masayuki and Discenzo do predict a cost of operating the building 
Discenzo discloses wherein the operational cost predictor is configured to: determine an operating efficiency of the building equipment (see "predicted machine characteristics... efficiency” in col. 5, line(s) 48-51) at each time step of the optimization period; and predict the cost of operating the building equipment as a function of the operating efficiency at each time step of the optimization period; predicting machinery life cycle under various use scenarios and optimizing actual control of machinery in order to optimize for energy consumption, maintenance costs, or revenue generation (see "Prognostics and Control… utilizing… rate of degradation and remaining useful life of machinery under… operating conditions... changing the operating mode to achieve a designated operating lifetime… for overall process optimization with regard to… efficiency, business strategies, maintenance costs, or financial performance… life expectancy models… to control the residual lifetime of machinery” in col. 22, line 48 – col. 23, line 56"; “applied over a time horizon wherein time is factored into a utility-based diagnosis and/or prognosis... value of information, states, actions, inactions can vary as a function of time and… considered in connection with diagnostics and/or prognostics" in col. 11, line(s) 12-19; “machinery monitoring and condition-based maintenance… integrating real-time diagnostics and prognostics... within... control” in col. 4, line(s) 61-65).

Regarding Appellant's arguments about 'H.	Group VIII - The Rejections of Claim 6, 13, and 18 Under 35 U.S.C. § 103 are Improper
Masayuki, Discenzo, and Farahat do not teach or suggest "wherein the operational cost predictor is configured to" "determine an initial operating efficiency of the building equipment using equipment performance information received as feedback from the building equipment," "identify an efficiency degradation factor defining an amount by which operating efficiency degrades between consecutive time steps of the optimization period" and "determine the operating efficiency of the building equipment at each time step of the optimization period using the initial operating efficiency and the efficiency degradation factor" as recited in claim 6'.
Appellant argues, (see page 22, last paragraph to page 24, 2nd paragraph):
‘… column 7 line 15 through column 8 line 12 of Discenzo… discloses, in part "signal processing may be performed in order to ascertain wear, failure, or other deleterious effects on system performance, whereby the control of the system may be modified in order to prevent further degradation, extend the remaining service life of one or more system components, or to prevent unnecessary stress to other system components." However, while Discenzo discloses using "signal processing" "to ascertain wear, failure, or other deleterious effects on system performance,"… Discenzo does not teach or suggest a system that operates to "identify an efficiency degradation factor defining an amount by which operating efficiency degrades between consecutive time steps of the optimization period." (claim 6, emphasis added) Discenzo generally relates to ascertaining "wear, failure, or other deleterious effects" but does not teach or suggest an efficiency degradation factor, let alone an efficiency degradation factor "defining an amount by which operating efficiency degrades between consecutive time steps of the optimization period." (claim 6, emphasis added).
The Office further quotes Discenzo… paraphrasing column 4 lines 61-65 stating, "machinery monitoring and condition based maintenance... integrating real time diagnostics and prognostics... within... control." However, "machinery monitoring" and 'condition based maintenance"… are not a system configured to 'determine the operating efficiency of the building equipment at each time step of the optimization period using the initial operating efficiency and the efficiency degradation factor" as recited in independent claim 5. Discenzo discloses generate methods of analysis, e.g., machinery monitoring and condition based maintenance. However, in contrast, claim 5 defines a specific determination of "operating efficiency" at multiple time steps of an optimization period. Discenzo is does not discloses determining of "operating efficiency" at multiple time steps of an optimization period let alone determining "the operating efficiency of the building equipment at each time step of the optimization period using the initial operating efficiency and the efficiency degradation factor." (claim 6, emphasis added)…’

Examiner's response:
Appellant only argues two snippets out of Discenzo and does not analyze its entire context. Argument does not address any patentable distinction of the claimed invention over the entire context; therefore, Appellants' argument is not persuasive. Claim 6 rejection of the argued limitations does not only read 'column 7 line 15 through column 8 line 12' and 'column 4 lines 61-65', as argued. Claim 6 rejection reads: 
As to claim 6, Discenzo discloses wherein the operational cost predictor is configured to: determine an initial operating efficiency of the building equipment (see "predicted machine characteristics... efficiency” in col. 5, line(s) 48-51) using equipment performance information received as feedback from the building equipment (see analyzing data to optimize in FIG. 8, steps 810 "Receive Data Relating to Machine Diagnostics/Prognostics"; Controller 966, receiving data from Sensors 941, running Efficiency Optimization 970, controlling the Motor Drive 964 in FIG. 9; Sensor data input and control optimization in FIGs. 10 and 11; Processor Sensor information is sent to the Correlation Engine 1110, which then sends the Correlated System Efficiency Information 1112 to the controller 974 in FIG. 11; sensor data is correlated with optimization data, which would establish “an initial operating efficiency of the building equipment” based on the sensors performance data, which is then used to control the system. Control based on performance information to optimize based on the desired optimization in FIG. 19; “machinery monitoring and condition-based maintenance… integrating real-time diagnostics and prognostics... within... control” in col. 4, line(s) 61-65); identify an efficiency degradation factor defining an amount by which operating efficiency degrades between consecutive time steps of the optimization period (see “ascertain wear, failure, remaining useful lifetime, or other deleterious effects on system performance, whereby the control of the system… modified… to prevent further degradation” in col. 7, line 15 – col. 8, line 12); and determine the operating efficiency of the building equipment at each time step of the optimization period using the initial operating efficiency and the efficiency degradation factor (see “machinery monitoring and condition-based maintenance… integrating real-time diagnostics and prognostics... within... Control” in col. 4, line(s) 61-65; "optimization… correlate efficiency information related to the components of the system 902, along with such efficiency information related to components of a larger process or system of which the system 902 is a part… to select the desired operating point for optimization of overall system efficiency… generate the control signal… according to the optimization signal 972 from the optimization component 970, based on the optimum efficiency point within the allowable operating range according to the correlated process efficiency for the system" in col. 37, line(s) 47-57).

Appellant argues 'claim 5 defines a specific determination of "operating efficiency" at multiple time steps of an optimization period' but left out Examiner's efficiency mappings '"predicted machine characteristics... efficiency” in col. 5, line(s) 48-51… “machinery monitoring and condition-based maintenance… integrating real-time diagnostics and prognostics... within... Control” in col. 4, line(s) 61-65; "optimization… correlate efficiency information related to the components of the system… to select the desired operating point for optimization of overall system efficiency… generate the control signal… according to the optimization signal 972 from the optimization component 970, based on the optimum efficiency point within the allowable operating range according to the correlated process efficiency for the system" in col. 37, line(s) 47-57)' (underline emphasis added). Discenzo predicts "operating efficiency" at multiple times through his control–optimization–monitoring loop.

Regarding Appellant's arguments about 'I.	Group IX - The Rejections of Claim 7, 14, and 19 Under 35 U.S.C. § 103 are Improper
Masayuki, Discenzo, and Farahat do not teach or suggest "wherein the operational cost predictor is configured to reset the operating efficiency of the building equipment to a post-maintenance efficiency value at each time step during which the plurality of binary decision variables indicate that the maintenance will be performed" as recited in claim 7'.
Appellant argues, (see page 24, 3rd paragraph to page 26, 1st paragraph):
‘… In some implementations, each time maintenance is performed, the efficiency of equipment returns to a normal level, i.e., the maintenance addresses the degradation of the equipment. The system can reset the operating efficiency of building equipment whenever the binary decision variables indicate that maintenance will be performed, in some implementations.
… column 7 line 15 through column 8 line 12 of Discenzo… discloses, in part "signal processing may be performed in order to ascertain wear, failure, or other deleterious effects on system performance, whereby the control of the system may be modified in order to prevent further degradation, extend the remaining service life of one or more system components, or to prevent unnecessary stress to other system components." However, performing signal processing to "ascertain wear, failure, or other deleterious effects" is not operating to "reset the operating efficiency of the building equipment to a post-maintenance efficiency value at each time step during which the plurality of binary decision variables indicate that the maintenance will be performed" (emphasis added) as recited in claim 7.
Discenzo only makes general descriptions of ascertaining wear, failure, or other deleterious effects and makes no teaching or suggestion of resetting "the operating efficiency of the building equipment," let alone the specific conditions for resetting the operating efficiency recited in claim 7. More specifically, the general statements of Discenzo around ascertaining wear, failure, or other deleterious effects are not resetting the operating efficiency "to a postmaintenance efficiency value at each time step during which the plurality of binary decision variables indicate that the maintenance will be performed" as recited in claim 7.
The Office Action further cites to column 7 lines 15 through column 8 line 12 of Discenzo and paraphrases… "applied over a time horizon wherein time is factored into a utility based diagnosis and/or prognosis... Value of information, states, actions, inactions can vary as a function of time and such value densities can be considered in connection with diagnostics and/or prognostics." However, performing a diagnosis or prognosis where time is factored in is not resetting "the operating efficiency of the building equipment," let alone the specific conditions for resetting the operating efficiency recited in claim 7. More specifically, the general statements of Discenzo around applying a diagnosis or prognosis where time is considered is not resetting the operating efficiency "to a post-maintenance efficiency value at each time step during which the plurality of binary decision variables indicate that the maintenance will be performed" as recited in claim 7.
… column 11 lines 12-19 of Discenzo… relate to 'efficiency as a function time in the analysis and optimization, including the modeling and predicting; analyzing data to optimize... "… However, again describing using a function of time is not a teaching or suggestion of resetting any kind of value, let alone resetting the operating efficiency "to a post-maintenance efficiency value at each time step during which the plurality of binary decision variables indicate that the maintenance will be performed" as recited in claim 7…’
 
Examiner's response:
Appellant only argues two snippets out of Discenzo and does not analyze its entire context. Argument does not address any patentable distinction of the claimed invention over the entire context; therefore, Appellants' argument is not persuasive. Claim 7 rejection of the argued limitations does not only read 'column 7 lines 15 through column 8 line 12 of Discenzo' and 'column 11 lines 12-19', as argued. The combination of all cited references teaches or suggests all the argued elements of claim 7. Claim 7 rejection reads: 
Masayuki discloses wherein the objective (see "[0017]… maintenance cost unit price data 18 is input via a maintenance cost unit price input program which is activated by, for example, clicking a maintenance cost setting column… recorded in the maintenance cost unit data 18 for each usage") on the building equipment during each time of the optimization period (see “[Claim 9]… unit price database storing… a maintenance cost… per construction material and equipment"; "[0002] [Prior art]… running cost of the building includes maintenance costs (equipment management… cleaning… security… maintenance and inspection costs, consumables… during the lifetime"; "[0007]… calculating a life cycle cost"; "[Claim 1]… A life cycle cost including… maintenance cost during the period of time") and a plurality of binary decision variables (see "[0017]… maintenance cost unit price data 18 is input via a maintenance cost unit price input program which is activated by, for example, clicking a maintenance cost setting column… recorded in the maintenance cost unit data 18 for each usage").
Discenzo discloses wherein the operational cost predictor is configured to reset the operating efficiency of the building equipment to a post-maintenance efficiency value at each time step during which (see “ascertain wear, failure, remaining useful lifetime, or other deleterious effects on system performance, whereby the control of the system… modified… to prevent further degradation, extend the remaining service life of... components, or to prevent unnecessary stress to other system components” in col. 7, line 15 – col. 8, line 12; “applied over a time horizon wherein time is factored into a utility-based diagnosis and/or prognosis... value of information, states, actions, inactions can vary as a function of time and such value densities can be considered in connection with diagnostics and/or prognostics" in col. 11, line(s) 12-19; efficiency as a function time in the analysis and optimization, including the modeling and predicting; analyzing data to optimize in FIG. 8, steps 810 "Receive Data Relating to Machine Diagnostics/Prognostics"; Controller 966, receiving data from Sensors 941, running Efficiency Optimization 970, controlling the Motor Drive 964 in FIG. 9; Sensor data input and control optimization in FIGs. 10 and 11; control based on performance information to optimize based on the desired optimization in FIG. 19; “machinery monitoring and condition-based maintenance… integrating real-time diagnostics and prognostics... within... control” in col. 4, line(s) 61-65) and expressly discloses an objective function (see "objective function... subsequently... optimized" in col. 23, line(s) 46-48). 

Discenzo predicts maintenance and efficiency (see "predicted machine characteristics... maintenance… health, efficiency” in col. 5, line(s) 48-51). Appellant argues 'the general statements of Discenzo around ascertaining wear, failure, or other deleterious effects are not resetting the operating efficiency "to a postmaintenance efficiency value'; however as those of ordinary skill in the pertinent art can recognize, efficiency (see Examiner's efficiency mappings 'running Efficiency Optimization 970… in FIG. 9') is reset ('to a postmaintenance efficiency value' as argued) every time maintenance is performed (see Examiner's maintenance mappings '“machinery monitoring and condition-based maintenance… integrating real-time diagnostics and prognostics... within... control” in col. 4, line(s) 61-65)'). No skilled artisan in the pertinent art would recognize Discenzo's maintenance predictions to not reset efficiency ('to a postmaintenance efficiency value' as argued), because no skilled artisan in the pertinent art would perform maintenance to worsen efficiency.

/JUAN C OCHOA/Primary Examiner, Art Unit 2127 
Conferees:
/KAMINI S SHAH/             Supervisory Patent Examiner, Art Unit 2127                                                                                                                                                                                           
Kamini Shah
Supervisory Patent Examiner, Art Unit 2123

/Jason Cardone/
Primary Examiner

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)
        2 See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)
        3 guidance set forth in MPEP § 2131
        4 guidance set forth in MPEP § 2131
        5 guidance set forth in MPEP § 2131